DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The following references are the closest prior art references:
Gu et al., US Patent. Application Publication No. 2020/0151088 (claim 1);
Wu et al., US Patent. Application Publication No. 2020/0019346 (paragraph 11);
Zeng et al., US Patent. Application Publication No. 2012/0300616 (paragraph 38);
Ofek, EP 1118188 (paragraph 0037)


Re claims 1 and 11: The prior art references generally teach the use of buffers and processors in scheduling and mapping datasets to generate an output. The cited prior art references individually or in combination fail to teach a system (and corresponding method) comprising: A system comprising:  2a first buffer area;  3a second buffer area;  4a third buffer area;  5a buffer controller;  6at least two processors; and  7memory comprising instructions that when executed by 

For these reasons, the claims are allowable over prior art.

Claims 2-10 and 12-20 are allowed by dependencies on claims 1 and 11.

35 U.S.C 101 subject eligibility: 
Streamlined Eligibility Analysis: 
The claims are deemed to be statutory for the following reasons: The claimed invention is directed to the use of multiple dedicated buffers on a computing system to store specific data associated with values of securities, to load specific predetermined functions, and to schedule 
The claim limitations when viewed as a whole, do not seek to tie up any judicial exceptions. These claims do not need the full analysis as their eligibility is self-evident.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691